Citation Nr: 1618530	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  10-07 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include degenerative disc disease (DDD) of the lumbar spine and arthritis of the sacroiliac joints, including as due to service-connected right and left hip degenerative joint disease (DJD).

2.  Entitlement to a higher initial disability rating (or evaluation) in excess of 10 percent for right hip DJD.

3.  Entitlement to a higher initial disability rating (or evaluation) in excess of 10 percent for left hip DJD.

4.  Whether a separate rating is warranted for right leg limitation of adduction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and the Veteran's spouse


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1972 to February 1994, which included a tour of duty in Saudi Arabia from December 1990 to June 1991.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the RO in St. Petersburg, FL, which, in pertinent part, granted service connection for DJD of the right and left hips and assigned initial disability ratings of 10 percent each, and denied service connection for a back disability.

This case was first before the Board in March 2015, where the Board, in pertinent part, remanded the issues on appeal for additional development.  Specifically, the RO was to obtain any outstanding VA treatment (medical) records and schedule the Veteran for VA back and hip examinations and/or opinions.  The record reflects that additional VA treatment records were obtained and the Veteran received adequate VA back and hip examinations and/or opinions in May 2015.  As such, an additional remand to comply with the March 2015 directives is not required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified from San Antonio, TX, at a December 2014 Travel Board hearing before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.

The Veteran has appealed from the initial ratings assigned for the service-connected right and left hip DJD.  In Fenderson v. West, 12 Vet. App. 119, 125-26 (1999), the United States Court of Appeals for Veterans' Claims (Court) addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.  The Court also directed that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with DDD of the lumbar spine and arthritis of the sacroiliac joints.

2.  During service the Veteran had symptoms of a back disability.

3.  The Veteran experienced "continuous" symptoms of arthritis of the sacroiliac joints since service separation.

4.  For the entire initial rating period on appeal, the service-connected right hip DJD was not productive of ankylosis, fracture, malunion, nonunion of the joint or flail hip joint, and did not manifest limitation of flexion to 45 degrees, limitation of extension to 5 degrees, limitation of rotation such that the Veteran cannot toe-out more than 15 degrees, or limitation of abduction with motion lost beyond 10 degrees.

5.  For the entire initial rating period on appeal, the service-connected left hip DJD was not productive of ankylosis, fracture, malunion, or nonunion of the joint or flail hip joint, and did not manifest limitation of flexion to 45 degrees, limitation of extension to 5 degrees, limitation of rotation such that the Veteran cannot toe-out more than 15 degrees, limitation of adduction such that he cannot cross his legs, or limitation of left hip abduction with motion lost beyond 10 degrees.

6.  Throughout the initial rating period on appeal, the Veteran's service-connected right hip DJD also manifested as limitation of adduction such that the Veteran cannot cross the right leg over the left.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for a back disability of arthritis of the sacroiliac joints have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2015).

2.  For the entire initial rating period on appeal, the criteria for a disability rating in excess of 10 percent for the service-connected right hip DJD have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5250-55 (2015).

3.  For the entire initial rating period on appeal, the criteria for a disability rating in excess of 10 percent for the service-connected left hip DJD have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5250-55 (2015).

4.  Resolving all reasonable doubt in the Veteran's favor, for the entire initial rating period on appeal, the criteria for a separate 10 percent disability rating for limitation of adduction such that the Veteran cannot cross the right leg over the left have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.14, 4.21, 4.71a, Diagnostic Code 5253 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  As the instant decision grants service connection for a back disability, which is a complete grant of the issue, no further discussion of VA's duties to notify and assist is necessary as to that issue.

As the right and left hip disability rating appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection for right and left hip DJD, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that, regarding the downstream element of the initial rating, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of notice of disagreement (NOD)).

Regarding the duty to assist in this case, the Veteran received VA hip examinations in April 2007, November 2009, and May 2015.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The record reflects that during the November 2009 and May 2015 examinations the VA examiners reviewed the record, conducted an in-person examination, and rendered the requested opinions.  While it is unclear if the record was reviewed during the April 2007 VA hip examination, the Board notes that review of the claims file is not required in this case for purposes of determining whether a higher initial disability rating is warranted for the service-connected disabilities on appeal, as the reports reflect that necessary testing was conducted, all relevant questions were answered, and the VA examiners relied upon an accurate history and complaints of disability obtained from the Veteran.  See VAOPGCPREC 20-95 (stating that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (the claims file is a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion, it is not a magical or talismanic set of documents).

All relevant documentation, including VA and private treatment (medical) records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the record as to the issue of higher initial disability ratings for the service-connected right and left hip DJD.  
38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection for a Back Disability

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Arthritis is a chronic disease under 38 C.F.R. § 3.309(a).  As such, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the back disability issue on appeal.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker, 
708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and chronic diseases such as arthritis become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Veteran asserts that a currently diagnosed back disability originated during active service.  He has reported experiencing "continuous" symptoms of a back disability since service separation.  Initially, the Board finds that the Veteran is currently diagnosed with DDD of the lumbar spine and arthritis of the sacroiliac joints.  These disabilities were diagnosed at a November 2009 VA spinal examination.  The Board notes that the sacroiliac joints are the joints that connect the spine to the hips.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1662 (32nd ed. 2012) (sacroiliac pertains "to the sacrum and ilium; denoting the joint or articulation between the sacrum and ilium and the ligaments associated therewith").  As such, in rendering the instant decision the Board is cognizant that back pain may easily be confused as hip pain in the instant matter.

In the December 2006 claim, the Veteran advanced that a current back disability was caused by "excessive use, pressure, and trauma" during service.  The report from the November 2009 VA spinal examination also reflects that the Veteran advanced that service activities such as road marches caused back pain.  

The Board notes that the available service treatment records are absent for complaint, treatment, and/or diagnosis of a back injury and/or disability; however, as noted in the March 2015 Board decision, service treatment records for the period from 1988 to late 1992 are missing, which includes the Veteran's tour of duty in Saudi Arabia.  The Veteran has advanced during the course of this appeal that the missing records would show back treatment during service.  Further, in the Veteran's April 1993 report of medical history at service separation, while the Veteran denied recurrent back pain, the Veteran did advance having arthritis and swollen or painful joints.  In the July 2007 notice of disagreement, the Veteran advanced checking yes to joint pain, but no to back pain, due to the fact that at the time it seemed the pain stemmed from the hips.  As noted above, the Veteran's currently diagnosed low spine arthritis is located in an area in which it would be easy to confuse back pain for hip pain.  As such, without commenting on what may or may not be contained in the missing service treatment records, considering all the other evidence of record, the Board will resolve reasonable doubt in favor of the Veteran to find that the Veteran had symptoms of a back disability during service.

Finally, having reviewed all the evidence of record, lay and medical, the Board finds that the weight of the evidence is at least in equipoise on the question of whether the Veteran experienced "continuous" symptoms since service separation of arthritis of the sacroiliac joints.

In the December 2006 claim, the Veteran advanced having both hip and back pain during service.  Further, the Veteran conveyed that this pain progressively worsened after service.  In a January 1994 authorization for release of information, the Veteran advanced receiving ongoing treatment for joint pain since April 1993.  Further, in December 2006 and August 2009 statements, the Veteran's wife advanced that after returning from the Persian Gulf the Veteran began experiencing body aches and joint pain that steadily worsened over the years.

The report from a March 1994 VA general medical examination conveys that the Veteran complained of bilateral hip pain and the VA examiner diagnosed the Veteran with probable mild DJD of the bilateral hips.  No X-rays were taken.  As discussed above, the sacroiliac joints are near the hips; therefore, some of the pain noted in the March 1994 VA general medical examination could also have related to a back disability.

The report from a December 1994 vocational evaluation notes that the Veteran advanced having arthritis that began after returning from the Persian Gulf.  The Veteran did not specify where the arthritis was located; however, the Veteran did advance that it impacted the ability to walk.  A September 1996 spinal X-ray report conveys that the Veteran had a history of painful sacroiliac joints.  The X-ray revealed "minimal degenerative disease" at the lumbosacral joint (L5-S1).  

Multiple VA treatment records from the mid-to-late 1990s reflect that the Veteran complained of generalized joint and muscle pain.  A May 1994 VA medical certificate specifically noted that the back was included among the many areas affected by the pain.

The report from a November 1998 VA Persian Gulf examination conveys that the Veteran complained of pain in multiple joints that was exacerbated by physical activity, and the report included "osteoarthritis" under the "primary diagnosis" section of the report.  Unfortunately, the locations of the pain and arthritis were not identified; however, in a February 2007 VA Persian Gulf examination report, the VA examiner noted that problem areas evaluated in the previous 1998 Persian Gulf examination included the hips and back.

The Veteran received a VA hip examination in April 2007.  It was noted in the report that the Veteran complained of both back and hip pain for the previous 20 years.  In November 2009, the Veteran received a VA spinal examination.  The examination report conveys that the Veteran advanced having back symptoms on and off throughout service.  The Veteran further advanced that symptoms began with service activities such as road marches, and that the symptoms became progressively worse after service.  

At the conclusion of the examination, the VA examiner opined that the currently diagnosed back disabilities were not related to service 1) because there were "no records substantiating any complaint of back pain while the patient was in the service;" and 2) there was no treatment immediately following the discharge or within the next two years to establish a recurrent problem resulting in a chronic disability.  In rendering this decision, the VA examiner failed to address the Veteran's post-service treatment records concerning joint and muscle pain immediately after service, including the May 1994 VA medical certificate specifically noting that the back was included among the many areas affected by the joint pain.  As such, the opinion is not based on a full or accurate history, so is of little probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  

The evidence of record, both lay and medical, which includes medical documentation covering the period from service separation to the present, reflects that the Veteran has regularly complained of joint pain since service separation, which has included pain in the area near the back and hips.  Further, the Veteran has consistently advanced that the pain in the area of the back and hips began in service.  The Veteran is currently diagnosed with arthritis of the sacroiliac joints, which is a disability that can result in pain at the area in which the spinal collum meets the hips.  This evidence is sufficient to place in equipoise the question of whether the Veteran experienced continuity of symptomatology of a back disability since service separation that was later diagnosed as arthritis of the sacroiliac joints.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (a veteran is competent to testify regarding continuous knee pain since service).  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran began having back pain in service and experienced "continuous" symptoms since service separation of arthritis of the sacroiliac joints.  As such, the criteria for presumptive service connection for arthritis of the sacroiliac joints under 38 C.F.R. § 3.303(b) based on "continuous" post-service symptoms have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As service connection has been granted on a presumptive basis, there is no need to discuss entitlement to service connection on a direct, secondary, or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014).

Finally, the Board notes that the evidence of record indicates that the Veteran has other diagnosed low back disabilities, including DDD.  Where a veteran is diagnosed with multiple back/spine disabilities, and it is unclear from the record which symptoms are attributable to each distinct disability, the Board is precluded from differentiating between the symptomatology and the disabilities.  See Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam).  In this case, the Board is unable to differentiate the symptomatology of the arthritis of the sacroiliac joints from the symptomatology of the DDD (or any other back disability).  As such, the Board has attributed all identified back disability symptomatology to the now service-connected arthritis of the sacroiliac joints, and the RO should consider all of the Veteran's low back symptomatology when assigning an initial disability rating.  For these reasons, the Board need not consider whether service connection is also warranted for DDD of the lumbar spine (or any other back disability).

Higher Initial Rating for Right and Left Hips

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2015).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2015).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

Disorders of the hips are rated under Diagnostic Codes 5250 through 5255 of 
38 C.F.R. § 4.71a.  Hip flexion is measured from 0 degrees to 125 degrees; abduction is measured from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

Diagnostic Code 5250 contemplates ankylosis of the hip.  Favorable ankylosis in flexion at an angle between 20 degrees and 40 degrees, and slight adduction or abduction warrants a 60 percent rating; intermediate ankylosis warrants a 70 percent rating; and unfavorable ankylosis, which contemplates extremely unfavorable ankylosis, the foot not reaching ground, crutches necessitated, warrants a 90 percent rating.

Under Diagnostic Code 5251 (limitation of extension of the thigh), a 10 percent rating is assigned with extension limited to 5 degrees.  Under Diagnostic Code 5252 (limitation of flexion of the thigh), a 10 percent rating is assigned with flexion limited to 45 degrees; a 20 percent rating is assigned with flexion limited to 30 degrees; a 30 percent rating is assigned with flexion limited to 20 degrees; and a 40 percent rating is assigned with flexion limited to 10 degrees.  Under Diagnostic Code 5253, pertaining to impairment of the thigh, a 10 percent rating is warranted for limitation of adduction of the thigh such that the legs cannot be crossed or there is limitation of rotation such that it is not possible to toe out more than 15 degrees; a 20 percent rating requires limitation of abduction with motion lost beyond 10 degrees.  

An 80 percent disability rating will be assigned under Diagnostic Code 5254 when there is a flail joint of the hip.  Diagnostic Code 5255 contemplates impairment of the femur.  Malunion of the femur warrants a 10 percent rating with slight knee or hip disability, a 20 percent rating with moderate knee or hip disability, and 30 percent rating with marked knee or hip disability.  38 C.F.R. § 4.71a.  

The terms "moderate" and "marked" are not defined in the VA Schedule.  Rather than applying a mechanical formula, it is incumbent upon the Board to arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6 (2015).  Terminology such as "moderate" and "marked" used by VA examiners and others, although an element of evidence to be considered by the Board, are not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned.  38 C.F.R. § 4.71a.  

The Veteran is in receipt of initial 10 percent disability ratings for the service-connected right and left hips.  The 10 percent ratings were assigned based on the criteria of Diagnostic Code 5010-5003, notwithstanding the gratuitous addition of Diagnostic Code 5255 when assigning diagnostic codes.  The 10 percent ratings were assigned based on X-ray evidence of right and left hip DJD, as well as painful and limited noncompensable motion.  See May 2007 rating decision.  Diagnostic Code 5010 provides that arthritis due to trauma is to be rated as degenerative arthritis under Diagnostic Code 5003; therefore, the right and left hip disabilities were in fact rated based on painful noncompensable limitation of hip motion, to include as due to flare-ups and other orthopedic factors.  The RO did not find that the criteria of Diagnostic Code 5255 were met, and so should not have used a hyphenated diagnostic code, but should have used DC 5010-5003.  See 
38 C.F.R. § 4.71a (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen).

The Veteran has generally contended that higher initial disability ratings are warranted for the right and left hip DJD.  In the December 2006 claim, the Veteran advanced having hip pain.  At the December 2014 Travel Board hearing, the Veteran testified to having reduced mobility in the hips that impacted walking.  Symptoms included pain, some limited range of motion, snapping, and crackling.  The Veteran also testified to having difficulty standing on one leg and exercising.  Treatment for the disability included steroid shots two to four times per year.

The Veteran received a VA hip examination in April 2007.  The examination report reflects that the Veteran complained of symptoms such as difficulty walking, stiffness, limited range of motion, swelling, pain, and fatigue.  Per the Veteran, the pain was regularly at an eight out of ten on the pain scale, and the pain would flare-up with physical activity; however, the pain did not cause incapacitation.

Upon examination in April 2007, the Veteran had no abnormal weight bearing, and both gait and posture were within normal limits.  Neither the right nor the left hip showed signs of edema, effusion, weakness, tenderness, redness, heat, abnormal movement, subluxation, or guarding of movement.  Range of motion testing revealed that, on both the right and left sides, objective evidence of painful motion set in at 90 degrees on flexion, 30 degrees on extension, 25 degrees on adduction, 45 degrees on abduction, 60 degrees on external rotation, and 40 degrees on internal rotation.  There was no additional loss of range of motion after repetitive use testing. 

A second VA hip examination was conducted in November 2009.  Upon examination of the right hip there was pain, stiffness, and snapping, without deformity, giving way, instability, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking, or effusions.  The left hip had symptoms of pain and a dull ache without deformity, giving way, instability, stiffness, weakness, incoordination, decreased speed of joint motion, dislocation or subluxation, locking, or effusions.  There were no flare-ups of joint disease on either side, and no incapacitating episodes of arthritis.  Standing was limited to 15 to 30 minutes, and walking was limited to a quarter mile.  Gait was normal and there was no loss of bone.  There was no ankylosis of the hips.

Range of motion testing of the left hip in May 2015 reflected no objective evidence of painful motion.  Flexion was from 0 to 110 degrees, extension was from 0 to 0 degrees, and abduction was from 0 to 45 degrees.  The Veteran could cross the left leg over the right and could toe-out more than 15 degrees.  Range of motion testing of the right hip showed objective evidence of painful motion.  Flexion was from 0 to 110 degrees, extension was from 0 to 0 degrees, and abduction was from 0 to 30 degrees.  The Veteran could not cross the right leg over the left, but could toe-out more than 15 degrees.  There was no additional loss of range of motion on either side after repetitive use testing.

A third VA hip examination was conducted in May 2015.  At that time the Veteran complained of daily pain and stiffness in the hips and difficulty walking, standing, and/or sitting for significant periods of time.  Upon examination muscle strength was normal, and there was no muscle atrophy, ankylosis, malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  The Veteran did have an antalgic gait with mild left leg limping; however, no assistive device was required.  Further, functioning of the hips was not so diminished that amputation with prosthesis would equally serve the Veteran.

Range of motion testing of the right hip reflected flexion to 60 degrees, extension to 40 degrees, abduction to 25 degrees, adduction to 25 degrees, external rotation to 20 degrees, and internal rotation to 20 degrees.  Pain was present but did not result in additional functional loss.  Adduction was not so limited that the Veteran could not cross the legs.  Range of motion testing of the left hip reflected flexion to 50 degrees, extension to 30 degrees, abduction to 20 degrees, adduction to 25 degrees, external rotation to 25 degrees, and internal rotation to 20 degrees.  Pain was present but did not result in additional functional loss.  Adduction was not so limited that the Veteran could not cross the legs.  Repetitive use testing did not result in additional loss of range of motion.

Various VA treatment records reflect that the Veteran continued to complain of hip pain and stiffness throughout the relevant rating period on appeal.  Further, multiple VA treatment records from December 2007 to February 2011 reflect that the Veteran had full range of motion of the hips.  A January 2014 private treatment recorded noted that the Veteran had normal gait.

The report from a September 2014 VA orthopedic consultation reflects that the Veteran complained of right hip pain at a level of four or five out of ten on the pain scale.  This pain would worsen with use.  Upon examination it was noted the Veteran had appropriate gait, no edema or effusion, no atrophy to the muscles of the lower extremity, full motor strength, and no sensory problems.  The Veteran was diagnosed with stable DJD to the right hip currently asymptomatic.

Initially, the Board finds that the weight of the lay and medical evidence of record demonstrates that, for the initial rating period on appeal, the Veteran did not have ankylosis of the right or left hip, malunion or nonunion of the right or left femur, or flail hip joint or leg discrepancy.  As such, Diagnostic Codes 5250, 5254, and 5255 cannot form the basis for a higher rating for any part of the initial rating period on appeal.

As the Veteran was in receipt of 10 percent ratings under Diagnostic Code 5010-5003 for the initial rating period on appeal, the Board will analyze both whether the criteria for a higher (compensable) or separate rating under Diagnostic Codes 5251 and/or 5252 for limitation of extension and/or flexion is warranted.  Such analysis is to determine whether a limitation of motion code should be used other than DC 5003 (but if so, the 10 percent rating under DC 5003 must be discontinued in favor of the 10 percent rating under a limitation of motion code), which is either Diagnostic Code 5251 or 5252.  See 38 C.F.R. § 4.71a , DC 5003 (provides for ratings based on limitation of motion under the appropriate diagnostic codes for the specific joint involved only if such limitation of motion is compensable).  The analysis as to whether there is limitation of motion (extension, flexion, or other limitation of motion under DC 5253) is also necessary to determine whether the Veteran has separate compensable limitation of motion, that does not involve overlapping pain or symptoms under the limitation of motion diagnostic codes (Diagnostic Codes 5251, 5252, and 5253) to warrant separate 10 percent ratings.  See VAPGCPREC 23-97, 9-98 (analogous to knee ratings for 10 percent based on limitation of motion).

As to the Veteran's right and left hip extension, the reports from the April 2007 and May 2015 VA hip examinations reflect that normal hip extension is to 30 degrees.  During both of those examinations, hip extension on both sides was to 30 or more degrees.  Further, multiple VA treatment records during the relevant period on appeal reflect that the Veteran had normal range of motion of the hips; however, the report from the November 2009 VA hip examination reported extension of both the right and left hips "from 0 to 0 degrees."  Having reviewed all the other evidence of record, the Board finds the extension recordings in the November 2009 VA hip examination to be either outliers or typographical errors.  Nothing in the record apart from the November 2009 report conveys that the Veteran had limited extension in the right or left hip, much less no extension in either hip.  See 38 C.F.R. § 4.1 (2015) (it is essential in the examination and rating the disability that each disability is to be viewed in relation to its history); 38 C.F.R. § 4.2 (2015) (rating specialist is charged with interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture).   For these reasons, the Board affords little probative value to the right and left hip extension readings in the November 2009 VA hip examination report, and finds this evidence to be significantly outweighed by the other evidence of record.  

After a review of all the medical and lay evidence, the Board finds that, for the initial rating period on appeal, the weight of the evidence is against assignment of a compensable rating under Diagnostic Code 5251 for right or left hip extension.  For a compensable rating for limitation of extension under Diagnostic Code 5251, the evidence must indicate limitation of thigh extension at the hip to 5 degrees.  As discussed above, the weight of the evidence reflects that during the initial rating period on appeal right and left thigh extension at the hip was not limited to 5 degrees, to include as due to pain and other orthopedic limiting factors.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206 -07.  The April 2007 and May 2015 VA hip examination reports, along with multiple VA treatment records, show right and left thigh extension at the hip at 30 degrees or more, to include as due to pain and other orthopedic factors and after repetitive use testing, during the relevant period on appeal.

Further, after a review of all the medical and lay evidence, the Board finds that for the initial rating period on appeal an initial rating in excess of 10 percent for right or left hip flexion is not warranted under Diagnostic Code 5252.  During the initial rating period on appeal, the Veteran was in receipt of a 10 percent rating under Diagnostic Code 5003 for noncompensable limitation of motion due to pain.  Diagnostic Code 5003 provides for ratings based on limitation of motion under the appropriate diagnostic codes for the specific joint involved only if such limitation of motion is compensable.  In this case, at no point during the initial rating period on appeal did the Veteran have compensable limitation of flexion of the right or left hip.  For a compensable rating under Diagnostic Code 5252, the evidence must indicate limitation of right or left hip flexion to 45 degrees.  When considering objective evidence of painful motion and the other DeLuca factors, the most limitation of right hip flexion noted in the record is 60 degrees and the most limitation of left hip flexion is 50 degrees.  Both of these readings were taken at the time of the May 2015 VA hip examination.  Flexion in the right and left hips was even greater at the times of the April 2007 and November 2009 VA hip examinations.  For these reasons, the weight of the evidence reflects that during the initial rating period on appeal right and left thigh flexion at the hip was not limited to 45 degrees or less, to include as due to pain and other orthopedic limiting factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206 -07.

Finally, the Board has considered whether a higher initial disability rating and/or a separate compensable rating is warranted under Diagnostic Code 5253.  Initially, the Board notes that the only disability rating in excess of 10 percent under Diagnostic Code 5253 is for limitation of abduction of the thigh, motion lost beyond 10 degrees, warranting a 20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5253.  Here, when considering objective evidence of painful motion and the other DeLuca factors, the most limitation of abduction of the right thigh was 25 degrees, and the most limitation of abduction of the left thigh was 20 degrees.  As such, the weight of the evidence of record is against a finding that a higher initial disability rating is warranted under Diagnostic Code 5253.  Id.

Finally, the Board finds that the evidence is at least in equipoise as to whether a separate compensable rating of 10 percent is warranted under Diagnostic Code 5253 for the right hip DJD.  Concerning the left hip, the evidence of record reflects that all throughout the relevant period on appeal the Veteran was able to cross the left leg over the right and was able to toe-out more than 15 degrees.  As such, a separate compensable rating is not warned for left hip DJD under Diagnostic Code 5253.  Id.  Further, as to the right hip, the evidence reflects that during the course of this appeal the Veteran was able to toe-out more than 15 degrees on the right side; therefore, a separate compensable rating is not warranted on that basis.  Id.     

The report from the May 2015 VA hip examination reflects that the Veteran was able to cross the right leg over the left at that time; however, the report from the November 2009 VA hip examination noted that the Veteran was unable to cross the right leg over the left.  The issue of leg crossing was not addressed in the April 2007 examination.  As the evidence appears to be in relative equipoise, the Board will resolve reasonable doubt in favor of the Veteran to find that during the entire initial rating period on appeal the Veteran was unable to cross the right leg over the left leg, warranting a separate compensable 10 percent disability rating for limitation of right leg adduction under Diagnostic Code 5253.  38 C.F.R. § 4.3, 4.7, 4.71a.


Extraschedular Consideration

The Board had also considered whether an extraschedular rating is warranted for the service-connected right and left hip DJD during the relevant periods on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided 

by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

With respect to the first prong of Thun, the Veteran's hip disability picture has manifested primarily as painful limitation of motion of the right and left hips with flare-ups, swelling, stiffness, and difficulty standing, crossing the right leg, and conducting various activities of daily life.  As discussed above, painful limitation of motion with painful flare-ups and related orthopedic symptoms are specifically considered under the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202 (additional limitation of motion due to orthopedic factors are incorporated as part of the schedular rating criteria).  Additionally, under Diagnostic Code 5253, an inability to cross the legs is specifically contemplated.

Further, the functional limitations imposed by the Veteran's right and left hip disabilities, including difficulty standing, sitting, and walking, that involve use of the hips, are primarily the result of the hip pain, including flare-ups, caused by engaging in these activities; therefore, as recognized in DeLuca, the effects of the Veteran's ankle pain and associated limitations on occupational and daily life are specifically contemplated by the schedular criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the functional limitations and the effects on daily life.


According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  

Comparing the Veteran's disability level and symptomatology of the right and left hip DJD to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  Absent any exceptional factors associated with right and left hip DJD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The report from a June 2009 VA chronic fatigue syndrome examination reflects that at that time the Veteran was employed full time as a training specialist.  Subsequent VA examinations also reflected that the Veteran continued to be employed.  Most recently, at a December 2014 Travel Board hearing, the Veteran discussed attending meetings at work.  

Nothing in the record indicates that the Veteran is currently unemployed.  As such, the Board finds that entitlement to a TDIU has not been raised and, therefore, the issue is not before the Board on appeal.


ORDER

Service connection for a back disability of arthritis of the sacroiliac joints is granted.

For the entire initial rating period on appeal, a higher initial disability rating in excess of 10 percent for right hip DJD is denied.

For the entire initial rating period on appeal, a higher initial disability rating in excess of 10 percent for left hip DJD is denied.

A separate 10 percent disability rating, but no higher, from December 13, 2006, for right leg limitation of adduction is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


